Vogel v American Guar. & Liab. Ins. Co. (2017 NY Slip Op 02463)





Vogel v American Guar. & Liab. Ins. Co.


2017 NY Slip Op 02463


Decided on March 29, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
L. PRISCILLA HALL
COLLEEN D. DUFFY, JJ.


2015-05642
2015-06417
2015-06555
 (Index No. 6748/12)

[*1]Bernard H. Vogel, et al., appellants, 
vAmerican Guarantee & Liability Insurance Company, et al., respondents, et al., defendant.


David S. Hammer, New York, NY, for appellants.
Coughlin Duffy LLP, New York, NY (Adam M. Smith and Gabriel E. Darwick of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of a legal malpractice insurance policy and for a judgment declaring that the plaintiffs are covered under that policy, the plaintiffs appeal (1), as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Marber, J.) , dated March 24, 2015, as, upon reargument, vacated so much of a judgment of the same court dated November 18, 2014, as, in effect, awarded the defendants American Guarantee & Liability Insurance Company and Zurich American Insurance Company certain damages starting in 2006, and thereupon limited their damages to expenses incurred on or after December 22, 2010, (2) on the ground of inadequacy, from an amended judgment of the same court dated May 1, 2015, which is in favor of them and against the defendants in the principal sum of only $678,005.31, and (3) on the ground of inadequacy, from so much of an order and resettled amended judgment (one paper) of the same court dated July 1, 2015, as, upon resettlement, is in favor of them and against the defendants in the principal sum of only $678,005.31.
ORDERED that the appeals are dismissed, without costs or disbursements.
In light of our determination on the companion appeals and cross appeals (see Vogel v American Guarantee & Liability Insurance Company,  __AD3d __ [Appellate Division Docket Nos. 2014-08605, 2015-01169; decided herewith]), these appeals have been rendered academic.
RIVERA, J.P., LEVENTHAL, HALL and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court